DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B, claims 1-9 in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that embodiments disclosed in paragraph [0019] and Fig. 1 are not those which have mutually exclusive characteristics.  This is found persuasive. The requirement is withdrawn.
Claims 1-9 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2019 has been considered by the examiner.  
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains a typographical error on line 28, where an extraneous “s” appears.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a plurality of the lateral sipes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending “a plurality of the lateral sipes” limitation to read “a plurality of lateral sipes”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe et al. (US 2005/0269004 A1), in view of Nakata (US 2013/0248068 A1).
Regarding claim 1, Miyabe discloses a pneumatic tire in which a mounting orientation to a vehicle is designated, see [0001], Fig. 1. The tire has a tread pattern that is configured to have a circumferentially extending central groove 4 and two circumferentially extending broad grooves 5 which delimit four land portions – (corresponds to at a tread portion provided with at least three main grooves extending 
[AltContent: ][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (4)][AltContent: textbox (1)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Land portions)]

Wherein the at least four land portions include an outside shoulder land portion located on an outermost side when the pneumatic tire is mounted on the vehicle, see 1 above; an outside quarter land portion – (corresponds to 2 above) adjacent to an inside in a tire width direction of the outside shoulder land portion – (corresponds to 1 above) while sandwiching the main groove 5 therebetween, an inside shoulder land portion – (corresponds to 4 above) located on an innermost side of the vehicle when the pneumatic tire is mounted on the vehicle; and an inside quarter land portion – 
As to “a total ground contact area of the outside shoulder land portion and the outside quarter land portion is larger than a total ground contact area of the inside quarter land portion and the inside shoulder land portion ”: The tread pattern as reproduced above has an asymmetric configuration with respect to the tire halves across the equatorial plane C. Where dividing the tire tread pattern into an outside tread halve comprising the groove and land portions between the outside tread edge Eo and equatorial plane C and an inside tread halve comprising the groove and land portions between the inside tread edge Ei and equatorial plane C; one would consider the outside tread halve to include land portions 1 and 2 to have a larger total ground contact area than the inside tread halve land portions 3 and 4 due to the asymmetric design where the inside tread halve has a higher groove area, see the offset center groove 4 above.   
The tread pattern is further configured to have the land portion 2 – (corresponds to the outside quarter land portion) have a circumferentially extending narrow groove 6 – (corresponds to a first circumferential sipe extending in a tire circumferential direction).
Miyabe does not explicitly disclose the narrow groove 6 is configured to have a chamfered first inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the first circumferential sipe and 
Nakata discloses a pneumatic tire tread pattern. The tread pattern being configured to have three main grooves 2, 4a, 4b which delimits four land portions 5a, 5b, 6a, 6b. The tread pattern being further configured to have the land portion 5a – (corresponds to an outside quarter land portion) have a circumferentially extending narrow groove 6, the narrow groove 6 having a one side chamfered portion 12 – (corresponds to the claimed chamfered first inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the first circumferential sipe and surface of the outside quarter land portion), see FIG. 1 and FIG. 2. Nakata discloses such a configuration creates a difference in dimensions in the first circumferential narrow groove between the opening width and the groove width at the groove bottom, thereby improving packing of snow so as to form a solid snow column. Whereby, this increases the grip in the outer direction on a snowy road surface, see [0032].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the narrow grooves of Miyabe to have a chamfered portion which is configured to have a chamfered inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the circumferential extending narrow groove and surface of  improving packing of snow so as to form a solid snow column. Whereby, this increases the grip in the outer direction on a snowy road surface.  
Regarding claim 2, modified Miyabe discloses the chamfered inclined surface portion extending in the tire circumferential direction is not provided between a vehicle inside inner wall of the circumferential extending narrow groove 6 and the surface of the outside quarter land portion, see Nakata FIG. 2.
Regarding claims 8, 9, modified Miyabe discloses a plurality of lateral sipes 17, 16 extending in the tire width direction are formed at intervals in the tire circumferential direction on at least one of the land portion 4 – (corresponds to an inside shoulder land portion) and the land portion 3 – (corresponds to an inside quarter land portion), see below. 
[AltContent: textbox (Lateral sipe pitch)][AltContent: connector][AltContent: connector][AltContent: textbox (Lateral groove pitch)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe et al. (US 2005/0269004 A1), in view of Nakata (US 2013/0248068 A1) as applied to claims 1, 3 above, and further in view of Sato (CN 104417282 A). 
Regarding claim 3, While modified Miyabe discloses the use of a second circumferentially extending narrow groove 6 that is disposed on the land portion 1 – (corresponds to a portion of the outside shoulder land); it does not explicitly disclose the narrow groove 6 outside to have a chamfered second inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the second circumferential sipe and surface of the outside shoulder land portion. However, it is well-known in the art provide chamfered grooves to influence desired tread properties. 
Sato discloses a pneumatic tire tread pattern. The tread pattern being configured to have three main grooves 11, 12, 13 which delimits four land portions 21, 22, 23, 24. The tread pattern being further configured to have the land portion 23 – (corresponds chamfered second inclined surface which extends in the tire circumferential direction, between a vehicle outside inner wall of the second circumferential sipe and surface of the outside shoulder land portion), see Figures 1, 4(A), (B). Sato discloses such a configuration creates a heat dissipation surface, thereby spreading appropriately spreading the heat generated in the tire structure during the running of the vehicle to the periphery of the tire. Whereby, this reduces the occurrence of tire problems associated with heat, see page 27 - paragraph 4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the land portion 1 circumferentially extending narrow groove 6 of Miyabe to be configured to have a chamfered second inclined surface which extends in the tire circumferential direction, between a vehicle outside inner wall of the second circumferential narrow groove and surface of the outside shoulder land portion, as taught by Sato to provide the tire with a means for reducing the occurrence of tire problems associated with heat.
Regarding claim 4, modified Miyabe discloses the chamfered inclined surface portion extending in the tire circumferential direction is not provided between a vehicle inside inner wall of the second circumferential extending narrow groove 6 and the surface of the outside quarter shoulder portion, see Sato Figures 1, 4(A), (B).
Regarding claim 5, modified Miyabe does not explicitly disclose a width of a sipe surface including the first inclined surface portion on the first circumferential sipe is larger than a width of sipe surface including the second inclined surface portion on the second circumferential sipe.
However, as previously discussed, modified Miyabe discloses creates a difference in dimensions in the first circumferential narrow groove between the opening width and the groove width at the groove bottom, thereby improving packing of snow so as to form a solid snow column. Whereby, this increases the grip in the outer direction on a snowy road surface, see Nakata [0032]. Modified Miyabe further discloses the opening widths of the circumferential narrow grooves are in a range of from 0.2 – 0.5 times the opening of the  main grooves, where the intersection angles of the chamfer make it easier to draw snow into the narrow grooves during cornering, see Nakata [0028]-[0029].
Therefore, it is considered that forming the outside quarter land portion circumferentially extending narrow groove 6 to have a larger width than the outside shoulder land portion circumferentially extending narrow groove 6, would predictably improve the cornering property of the tire on snowy roads. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the land portion 2 circumferentially extending narrow groove 6 of Miyabe to be configured to have its chamfer portion be larger than the chamfer portion 
Regarding claim 6, modified Miyabe does not explicitly disclose a position in a tire width direction of the second circumferential narrow groove 6 is a position from the main groove adjacent to the inside in the tire width direction of the outside shoulder land portion toward an inside of the land portion by an amount of 25 to 35% when a width of the outside shoulder land portion is 100%.
However, modified Miyabe discloses the total length of the groove widths obtained by summing up groove widths of the all the peripherally directed grooves 3 (that is, total lengths of groove widths of the central groove 4, the inner and outer broad width grooves 5b, 5a and the five narrow grooves 6) corresponds to 15% to 35% of the tread grounding width TW. And where it is particularly desirable to set the total length of groove widths to 20% to 34%, and more preferably 25% to 33% of the tread grounding width TW. Whereby for this arrangement, it is possible to improve the wet performance and steering stability in a well-balanced manner, see Miyabe [0031]. 
Therefore, it is considered that disposing the outside quarter land portion circumferentially extending narrow groove 6, to be disposed in a position from the main groove adjacent to the inside in the tire width direction of the outside shoulder land portion toward an inside of the land portion by an amount of 25 to 35% when a width 
Modified Miyabe discloses the claimed invention except for the claimed positioning of the second circumferentially extending narrow groove. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the second circumferentially extending narrow groove in the claimed manner, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to dispose the second circumferentially extending narrow groove in the claimed manner for the purpose of balancing the tire outside tread halve drainage performance versus the pattern rigidity of the outside tread halve.
Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kujime et al. (US 2019/0084352 A1), in view of Nakata (US 2013/0248068 A1).
Regarding claim 1, Kujime discloses a pneumatic tire in which a mounting orientation to a vehicle is designated, see [0005]. The tire has a tread pattern that is configured to have a circumferentially extending outboard shoulder main groove 5, an a tread portion provided with at least three main grooves extending in a tire circumferential direction and with at least four land portions defined by the main grooves, wherein the at least four land portions include an outside shoulder land portion located on an outermost side when the pneumatic tire is mounted on the vehicle, an outside quarter land portion adjacent to an inside in a tire width direction of the outside shoulder land portion while sandwiching the main groove therebetween, an inside shoulder land portion located on an innermost side of the vehicle when the pneumatic tire is mounted on the vehicle, and an inside quarter land portion adjacent to an inside in a tire width direction of the inside shoulder land portion while sandwiching the main groove therebetween).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to “a total ground contact area of the outside shoulder land portion and the outside quarter land portion is larger than a total ground contact area of the inside quarter land portion and the inside shoulder land portion ”: The tread pattern as reproduced above, has an asymmetric configuration with respect to the tire halves across the equatorial plane C. Where dividing the tire tread pattern into an outside tread halve comprising the groove 
The tread pattern is further configured to have the outboard middle land portion have a longitudinal narrow groove 30 – (corresponds to a first circumferential sipe extending in a tire circumferential direction).
Miyabe does not explicitly disclose the longitudinal narrow groove 30 is configured to have a chamfered first inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the first circumferential sipe and surface of the outside quarter land portion. However, it is well-known in the art provide chamfered grooves to influence desired tread properties.
Nakata discloses a pneumatic tire tread pattern. The tread pattern being configured to have three main grooves 2, 4a, 4b which delimits four land portions 5a, 5b, 6a, 6b. The tread pattern being further configured to have the land portion 5a – (corresponds to an outside quarter land portion) have a circumferentially extending narrow groove 6, the narrow groove 6 having a one side chamfered portion 12 – (corresponds to the claimed chamfered first inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the first circumferential sipe and surface of the outside quarter land portion), see FIG. 1 and FIG. 2. Nakata discloses such a configuration creates a difference in dimensions in the first circumferential narrow groove between the opening width and the groove width at the groove bottom, thereby improving packing of snow so as to form a solid snow column. Whereby, this increases the grip in the outer direction on a snowy road surface, see [0032].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal narrow groove of Kujime to have a chamfered portion which is configured to have a chamfered inclined surface portion extending in the tire circumferential direction that is provided between a vehicle outside inner wall of the circumferential extending narrow groove and surface of the outside quarter land portion, as taught by Nakata to provide the tire with a means for improving packing of snow so as to form a solid snow column. Whereby, this increases the grip in the outer direction on a snowy road surface.
Regarding claim 7, Modified Kujime discloses the longitudinal narrow groove 30 extending in the tire circumferential direction is not formed on at least one of the inboard shoulder land portion and the inboard middle land portion, see depiction above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.